Citation Nr: 0534733	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  05-06 317	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based on the need of 
aid and attendance of another person or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran reported active service from July 1944 to March 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office(RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The evidence of record indicates that the veteran is not 
blind, does not have corrected visual acuity of 5/200 or less 
in both eyes or concentric contraction of the visual field to 
5 degrees or less.

3.  The veteran is not a patient in an extended care facility 
that provides nursing care.

4.  The veteran's disabilities do not prevent her from caring 
for her daily personal needs without the assistance of others 
on a regular basis.  She is not unable to protect himself 
from hazards or dangers incident to his daily environment.

5.  The veteran is not required to remain in bed.

6.  The veteran's disabilities do not substantially confine 
her to her dwelling or immediate premises.  She is able to 
leave her home whenever necessary, and if someone can drive 
or provide transportation.  She is able to walk.

7.  The veteran does not have any disability that is 100 
percent disabling, and has a combined disability rating of 90 
percent for pension purposes, with no service-connected 
disabilities. 


CONCLUSION OF LAW

The criteria for special monthly pension benefits based on 
the need for regular aid and attendance of another person or 
at the housebound rate have not been met.  38 U.S.C.A. 
§§ 1502(b), 5107(a)  (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
May 2004 and April 2005 that told her what was necessary for 
her claim to be granted.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC) 
and the Supplemental Statement of the Case (SSOC), she was 
provided with specific information as to why her claim 
seeking special monthly pension based on the need of aid and 
attendance of another person, or at the housebound rate was 
being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's May 2004 and April 2005 letters notified the appellant 
of her and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letters explained that VA would help her get such things 
as medical records, or records from other Federal agencies, 
but that she was responsible for providing any necessary 
releases and enough information about the records so that VA 
could request them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the April 2005 letter asked the veteran to let the RO know if 
there was any other evidence that she thought would support 
her claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure [] the error in 
the timing of notice" so as to "afford a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private treatment records, and provided the veteran with a VA 
examination.  The veteran has not indicated that there is any 
additional evidence available to help support her claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to special monthly pension

The appellant is asserting a claim for special monthly 
pension benefits based on the need for regular aid and 
attendance of another person or on account of being 
housebound.

Generally aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b) (2005).  A person is 
considered in need of regular aid and attendance for VA 
purposes if he or she: (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or, (3) establishes a factual need 
for aid and attendance under the criteria set forth in § 
3.352(a).  38 C.F.R. § 3.351(c) (2005).  Section 3.352(a) 
indicates that the following criteria are accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress 
herself, or to keep herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a) (2005).

A claimant will also meet the criteria for aid and attendance 
if he or she is bedridden.  38 C.F.R. § 3.352(a) (2005).  
Bedridden is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  38 C.F.R. § 3.352(a) (2005).

The particular personal functions which the appellant is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the appellant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2005).  Moreover, determinations 
that the appellant is so helpless, as to be in need of 
regular aid and attendance, will not be based solely upon an 
opinion that the claimant's condition is such as would 
require him or her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.  
The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
benefits.  38 C.F.R. § 3.352(c) (2005).

If a veteran is entitled to a nonservice-connected pension, 
but is not in need for regular aid and attendance, he or she 
may meet the criteria for a special monthly pension by being 
housebound.  38 C.F.R. § 3.351(a)(1) (2005).  To so qualify, 
the evidence must show that he or she has a single, permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4  (1999), and either 
has a separate and distinct disability rated as 60 percent or 
more or is substantially confined to his or her home or 
immediate premises by reason of disability or disabilities 
which it is reasonably certain will remain throughout the 
veteran's lifetime.  38 C.F.R. § 3.351(f) (2005).

VA treatment notes dated in March and April 2003 indicate 
that the veteran underwent therapy to assist her in coping 
with her disabilities, in particular, her vision reduction.  
A treatment note dated in March 2003 stated that the veteran 
was independent with activities of daily living.  She needed 
no assistance with means and was able to walk without 
assistance or using a sighted guide.  At the time of 
completion of therapy, the veteran was able to do basic 
household tasks like change a light bulb, change flashlight 
batteries, and perform small home maintenance tasks.  

Private treatment records indicate that the veteran's visual 
acuity was 20/400.  The veteran was provided a VA examination 
for her vision in June 2005.  The examination report 
indicates that the veteran lived alone and got transportation 
from friends and volunteers.  She told the examiner a 
cleaning lady came once a month.  She used the microwave oven 
to heat frozen foods without difficulty, and did not like to 
cook often.  The veteran's visual acuity was OD: 10/350 and 
OS: 20/400.  The veteran had been diagnosed with macular 
degeneration and was stable with no new hemorrhaging.  The 
examiner noted that the veteran was legally blind in both 
eyes with stable retinas.  The examiner noted that the 
veteran did not drive and relied on friends and volunteers 
for transportation.  She offered her opinion that the veteran 
was not housebound and was not in need of assistance for 
activities of daily living on a daily basis, but would need 
assistance for transportation.

The veteran underwent a second VA examination in June 2005.  
The veteran indicated that her primary restriction was not 
being able to drive.  She also complained of difficulty 
reading.  She told the examiner she had a cleaning lady come 
once a month and had someone mow the lawn.  She got someone 
to drive her places, and she denied being restricted to her 
home or the immediate vicinity.  There was no evidence that 
the veteran was unable to protect herself from the hazard of 
her daily environment, or that she was unable to feed or 
dress herself, or was unable to maintain her personal 
hygiene.  The examiner stated that in his opinion the veteran 
is in need of regular aid and attendance of another person 
but also stated that she did not need any help getting around 
the house or taking care of her daily needs.  The examiner 
noted that the veteran's disabilities had not really affected 
her daily activities except that she cannot drive.

After careful review of the evidence of record, the Board 
finds that the appellant's claim for a special monthly 
pension due to the need for regular aid and attendance or at 
the housebound rate is not supported by the evidence.

From the record, the Board initially finds that no evidence 
suggests that the appellant is blind or nearly blind with 
corrected vision of 5/200 or less in both eyes.  See 
38 C.F.R. § 3.351(c)(1) (2005).  The VA treatment notes and 
eye examinations specifically note that the veteran's vision 
is 20/400 and 10/350.  Similarly, no evidence suggests that 
the veteran is a patient in a nursing home.  See 38 C.F.R. 
§ 3.351 (c)(2) (2005).  The June 2005 VA examinations 
specifically note that she lived at home and was not 
hospitalized.

In regard to a factual need for aid and attendance under the 
criteria set forth in § 3.352(a), the Board acknowledges that 
the appellant is unable to drive and relies on assistance 
from friends and volunteers to drive her.  The veteran also 
has a cleaning lady who comes one a month and has someone who 
mows her lawn.  However, there is no indication that she is 
unable to brush her teeth, wash her face, use the bathroom, 
or attend to her daily personal hygiene without assistance.  
She can walk unassisted and does travel outside her house 
when accompanied.  There is no evidence that the veteran is 
unable to protect herself from hazards or dangers incident to 
her daily environment.  In this regard, the Board puts great 
weight on the VA treatment notes and the June 2005 VA 
examinations.  It was specifically pointed out that the 
appellant was able to walk without assistance.  The veteran 
is able to feed herself, to fix dinner using a microwave, and 
to complete basic household tasks like changing a light bulb 
or light home maintenance.  Based on the evidence, the Board 
finds that the veteran does not meet the criteria under 
3.352(a) for special monthly pension based on the need of aid 
and attendance of another person.  There are some areas of 
daily life where the veteran does require assistance, most 
notably in transportation, but overall the veteran is able to 
function independently including walking, visiting outside 
the house, and attending to the needs of nature.  38 C.F.R. 
§ 3.352(a) (2005).

With respect to housebound benefits, the veteran's various 
disabilities have been rated as follows: vision loss, 90 
percent; and arthritis of both hands, rated as 10 percent 
bilaterally.  It is initially noted that the veteran does not 
have a single disability rated at 100 percent disabling and 
thus does not meet the threshold requirement for housebound 
benefits.  See 38 C.F.R. § 3.351 (d)(1) (2005).  Her vision 
loss is rated at 90 percent under Diagnostic Code 6075.  She 
does not have the anatomical loss of an eye, nor does she 
have blindness in either eye with light perception only.  
Thus, to rate a 100 percent evaluation, she would need vision 
in both eyes of 5/200 or less.  Diagnostic Code 6071.  
Clearly she does not meet this standard.  Moreover, the 
evidence also shows that she is neither bedridden nor 
housebound in fact.  The June 2005 VA examination report 
indicates that the veteran specifically denied that she is 
restricted to her house and nearby vicinity, and she is able 
to travel away from home as long as someone can drive her.  
She is able to walk without assistance and is able to leave 
the house if accompanied.

Overall, the Board finds that the preponderance of the 
evidence is against the appellant's claim seeking special 
monthly pension benefits based on the need for regular aid 
and attendance or at the housebound rate.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine or reasonable doubt is not for application.  In 
light of the above, the appellant's claim must be denied.


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or at the 
housebound rate is denied



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


